Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 and 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 and 16-20 have been cancelled.

Allowable Subject Matter
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. For example, Yu et al. (Pub. No. US 2018/0337188 A1) or Su et al. (Pub. No. US 2021/0351079 A1) show forming active region with gate stacks, protruding fins with sidewall spacers and source/drain recessing, but are silent about the particulars and steps of forming a sacrificial material on the source/drain; forming pillars on the gate metal; forming a spacer material on the first side and second side of the pillars; removing the sacrificial material to form an opening to the source/drain; depositing a metal in the opening to form a source/drain contact; removing the pillars to form trenches; and depositing a dielectric material through the trenches onto the gate metal.

Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a sacrificial material on the source/drain; forming pillars on the gate metal; forming a spacer material on the first side and second side of the pillars; removing the sacrificial material to form an opening to the source/drain; depositing a metal in the opening to form a source/drain contact; removing the pillars to form trenches; and depositing a dielectric material through the trenches onto the gate metal. Claims 9-15 are included likewise as they depend from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2022

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813